



Exhibit 10.2
MVB FINANCIAL CORP.
2013 STOCK INCENTIVE PLAN (AMENDED)




SECTION 1
Statement of Purpose


1.1The MVB Financial Corp. 2013 Stock Incentive Plan (Amended), (the "Plan") has
been established by MVB Financial Corp. (the "Company") to become effective at
the Effective Time as defined herein in order to enhance shareholder value by:


(a)Attracting and retaining well qualified directors and executive, managerial
and other employees;


(b)Motivating participating directors and employees, by means of appropriate
incentives, to achieve long-range goals;


(c)Providing incentive compensation opportunities that are competitive with
those of other similarly situated banking institutions; and


(d)Connecting a Participant's interests with those of the Company's other
stockholders through compensation based on the Company's capital stock thereby
promoting the long-term financial interest of the Company, including the growth
in value of the Company's equity and enhancement of long-term stockholder
return.




SECTION 2
Definitions


2.1Unless the context indicates otherwise, the following terms shall have the
meaning set forth below opposite each respective term:


(a)Acquiring Corporation. The term "Acquiring Corporation" means the surviving,
continuing successor or purchasing corporation in an acquisition or merger with
the Company in which the Company is not the surviving corporation.


(b)Award. The term "Award" means any award or benefit granted to any Participant
under the Plan, including, without limitation, the grant of Options granted
under Section 6, Restricted Stock Awards granted under Section 7, Restricted
Stock Units granted under Section 8, Merit Awards of Stock granted under Section
10, and Stock acquired through purchase under Section 9. Any Award may also be
designated as a Performance-Based Award by the Committee as set forth in Section
20.


(c)Board. The term "Board" means the Board of Directors of the Company acting as
such but shall not include the Committee or other committees of the Board acting
on behalf of the Board.


(d)Cause. The term "Cause" means (a) the continued failure by the Participant to
substantially perform his or her duties with the Company (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
or (b) the engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise.


(e)Change in Control. A "Change in Control" shall be deemed to have occurred (a)
upon the approval of the Board (or if approval of the Board is not required as a
matter of law, the shareholders of the Company) of (1) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Stock would be converted into cash,
securities or other property, other than a merger in which the holders of the
Stock immediately prior to the merger will have more than 50% of the ownership
of common stock of the surviving corporation immediately after the merger, (2)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
or (3) adoption of any plan or proposal for the liquidation or dissolution of
the Company, or (b) when any person, other than a Significant Stockholder, or
any subsidiary of the Company or employee benefit plan or trust maintained by
the Company or any of its subsidiaries, shall become the beneficial owner,
directly or indirectly, of more than 25% of the Stock outstanding at the time,
without the prior approval of the Board.


1

--------------------------------------------------------------------------------







Notwithstanding the foregoing, to the extent that any amount constituting
Section 409A Deferred Compensation would be payable under this Plan by reason of
a Change in Control, such amount shall become payable only if the event
constituting a Change of Control would also constitute a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company within the meaning of Section 409A. Similar
rules shall apply to the extent any Change in Control would extend or modify
Section 409A Deferred Compensation or would accelerate or defer vesting of
Section 409A Deferred Compensation and such change would constitute an
impermissible acceleration or deferral of compensation within the meaning of
Section 409A.


(f)Code. The term "Code" means the Internal Revenue Code of 1986, as amended. A
reference to any provision of the Code shall include reference to any successor
provision of the Code.


(g)Committee. The term "Committee" means the committee of the Board selected in
accordance with the provisions of Subsection 4.2.


(h)Company. The term "Company" means MVB Financial Corp., a West Virginia
corporation.


(i)Covered Employee. The term “Covered Employee means an Employee who is a
“Covered Employee” within the meaning of Section 162(m) of the Code.


(j)Date of Termination. A Participant's "Date of Termination" shall be the date
on which his or her employment with all Employers and Related Companies
terminates for any reason; provided that for purposes of this Plan only, a
Participant's employment shall not be deemed to be terminated by reason of a
transfer of the Participant between the Company and a Related Company (included
Employers) or between two Related Companies (including Employers); and further
provided that a Participant's employment shall not be considered terminated by
reason of the Participant's leave of absence from an Employer or a Related
Company that is approved in advance by the Participant's Employer.


(k)Disability or Disabled. Except as otherwise provided by the Committee, a
Participant shall be considered to have a "Disability" or be “Disabled” if
either:


(a)the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or


(b)the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.


(l)Effective Date. The term "Effective Date" means the date on which the
shareholders of the Company approve the Plan.


(m)Employee. The term "Employee" means a person with an employment relationship
with an Employer.


(n)Employer. The Company and any Subsidiary which, with the consent of Company,
participates in the Plan for the benefit of its eligible Employees are referred
to collectively as the "Employers" and individually as an "Employer".


(o)Exercise Price. The term "Exercise Price" means, with respect to each share
of Stock subject to an Option, the price fixed by the Committee at which such
share may be purchased from the Company pursuant to the exercise of such Option,
which price at no time may be less than 100% of the Fair Market Value (or in the
case of a Ten Percent Stockholder, less than 110% of the Fair Market Value) of
the Stock on the date the Option is granted.


(p)Fair Market Value. The term "Fair Market Value" means with respect to each
share of stock, the value as determined in good faith by the Committee, which
determination shall be deemed to be conclusive.


(q)Immediate Family. With respect to a Participant, the term "Immediate Family"
means, whether through consanguinity or adoptive relationships, the
Participant's spouse, children, stepchildren, siblings and grandchildren.


(r)Incentive Stock Option. The term "Incentive Stock Option" means any Incentive
Stock Option granted under


2

--------------------------------------------------------------------------------





the Plan.


(s)Merit Award. The term "Merit Award" means any Merit Award granted under the
Plan.


(t)Non-Qualified Stock Option. The term "Non-qualified Stock Option" means any
Non- Qualified Stock Option granted under the Plan.


(u)Option. The term "Option" means any Incentive Stock Option or Non-Qualified
Stock Option granted under the Plan.


(v)Outside Director. The term "Outside Director" means a person who qualifies as
such under Section 162(m) of the Code.


(w)Participant. The term "Participant" means a member of the Board of Directors
of the Company or any subsidiary or an Employee who has been granted an Award
under the Plan.


(x)Performance-Based Award. The term “Performance-Based Award” means any Award
granted to a Covered Employee that is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code and the regulations promulgated
thereunder.


(y)Performance Criteria. The term “Performance Criteria” means the criteria that
the Committee selects for purposes of establishing the Performance Goal or
Performance Goals for an individual for a Performance Cycle. The Performance
Criteria (which shall be applicable to the organizational level specified by the
Committee, including, but not limited to, the Company or a unit, division,
group, or Subsidiary of the Company) that will be used to establish Performance
Goals are limited to the following: total shareholder return, earnings before
interest, taxes, depreciation and amortization, net income (loss) (either before
or after interest, taxes, depreciation and/or amortization), changes in the
market price of the Stock, economic value-added, funds from operations or
similar measure, sales or revenue, acquisitions or strategic transactions,
operating income (loss), cash flow (including, but not limited to, operating
cash flow and free cash flow), return on capital, assets, equity, or investment,
return on sales, gross or net profit levels, productivity, expense, margins,
operating efficiency, customer satisfaction, working capital, earnings (loss)
per share of Stock, sales or market shares and number of customers, any of which
may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a peer group. The Committee may
appropriately adjust any evaluation performance under a Performance Criterion to
exclude any of the following events that occurs during a Performance Cycle: (i)
asset write-downs or impairments, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reporting results, (iv) accruals for
reorganizations and restructuring programs, (v) any extraordinary non- recurring
items, including those described in the Financial Accounting Standards Board’s
authoritative guidance and/or in management’s discussion and analysis of
financial condition of operations appearing the Company’s annual report to
stockholders for the applicable year, and (vi) any other extraordinary items
adjusted from the Company U.S. GAAP results.


(z)Performance Cycle. The term “Performance Cycle” means one or more periods of
time, which may be of varying and overlapping durations, as the Committee may
select, over which the attainment of one or more Performance Criteria will be
measured for the purpose of determining a grantee’s right to and the payment of
an Award, the vesting and/or payment of which is subject to the attainment of
one or more Performance Goals. Each such period shall not be less than 12
months.


(aa)    Performance Goals. The term “Performance Goals” means, for a Performance
Cycle, the specific goals established in writing by the Committee for a
Performance Cycle based upon the Performance Criteria.


(bb)    Plan. The term "Plan" shall mean the MVB Financial Corp. 2013 Stock
Incentive Plan (Amended) as the same may be from time to time amended or
revised.


(cc)    Qualified Retirement Plan. The term "Qualified Retirement Plan" means
any plan of an Employer or a Related Company that is intended to be qualified
under Section 401(a) of the Code.


(dd)    Related Companies. The term "Related Companies" means any Significant
Stockholder and any companies controlled by such Significant Stockholder;
Subsidiaries; and any other company during any period in which it is a
Subsidiary or a division of the Company, including any entity acquired by, or
merged with or into, the Company or a Subsidiary.


3

--------------------------------------------------------------------------------







(ee)    Restricted Stock Award. Restricted Stock Award” means an Award granted
to a Participant under Section 7 of the Plan.


(ff)    Restricted Stock Unit. “Restricted Stock Unit” means an Award granted to
a Participant under Section 8 of the Plan.


(gg)    Restriction Period. “Restriction Period” means the period when a
Restricted Stock Award or Restricted Stock Unit is subject to forfeiture based
upon continued employment over a period of time, the achievement of performance
criteria, the occurrence of other events and/or the satisfaction of
nondisclosure and protection of business provisions as determined by the
Committee, in its discretion.


(hh)    Retirement. "Retirement" of a Participant means the occurrence of a
Participant's Date of Termination under circumstances that constitute such
Participant's retirement at normal or early retirement age under the terms of
the Qualified Retirement Plan of Participant's Employer that is extended to the
Participant immediately prior to the Participant's Date of Termination or, if no
such plan is extended to the Participant on his or her Date of Termination,
under the terms of any applicable retirement policy of the Participant's
Employer.


(ii)    Section 409A means Section 409A of the Code.


(jj)    Section 409A Deferred Compensation means compensation provided pursuant
to the Plan that constitutes deferred compensation subject to and not exempted
from the requirements of Section 409A.


(kk)    Significant Stockholder. The term "Significant Stockholder" means any
shareholder of the Company who, immediately prior to the Effective Date, owned
more than 5% of the capital stock of the Company.


(ll)    Stock. The term "Stock" means the shares of capital stock of the
Company, $1.00 par value per share.


(mm)    Subsidiary. The term "Subsidiary" means any future subsidiary
corporation of the Company within the meaning of the Code Section 424(f).


(nn)    Ten Percent Stockholder. The term “Ten Percent Stockholder” means any
recipient of an Award pursuant to this Plan who, at the time of such Award owns,
directly or indirectly, by virtue of the ownership attribution provisions of
Section 424(d) of the Code more than 10 percent of the total combined voting
power of all classes of the capital stock of the Company.


(oo)    Tax Date. The term "Tax Date" means the date a withholding tax
obligation arises with respect to an Award.




SECTION 3
Eligibility


3.1Subject to the discretion of the Committee and the terms and conditions of
the Plan, the Committee shall determine and designate from time to time, the
members of the Board of Directors of the Company or a subsidiary and Employees
who will be granted one or more Awards under the Plan. Incentive Stock Options
may only be granted to Employees of the Company or a subsidiary.




SECTION 4
Operation and Administration


4.1The Plan shall be unlimited in duration and remain in effect until
termination by the Board; provided, however, that no Incentive Stock Option may
be granted under the Plan after May 20, 2023.


4.2The Plan shall be administered by the Committee which shall consist of two or
more members of the Board who are Outside Directors. Plenary authority to manage
and control the operation and administration of the Plan shall be vested in the
Committee, which authority shall include, but shall not be limited to:


(a)Subject to the provisions of the Plan, the authority and discretion to select
persons to receive Awards, to determine


4

--------------------------------------------------------------------------------





the time or times of receipt of Awards, to determine the types of Awards and the
number of shares covered by the Awards, and to establish the terms and
conditions, and other provisions of such Awards, including without limitation
whether Shares subject to an Award shall be subject to a right of first refusal
as referred to in Section 5.3 below. In making such Award determinations, the
Committee may take into account the nature of services rendered by the
respective Employee, his or her present and potential contribution to the
Company's success and such other factors as the Committee deems relevant.


(b)The authority and discretion to interpret the Plan and the Awards granted
under the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, to determine the terms and provisions of any agreements
made pursuant to the Plan, to make all other determinations that it deems
necessary or advisable for the administration of the Plan and to correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any Award, in each case, in the manner and to the extent the Committee deems
necessary or advisable to carry it into effect.


4.3Any interpretation of the Plan by the Committee and any decision made by it
under the Plan shall be final and binding on all persons. The express grant in
the Plan of any specific power to the Committee shall not be construed as
limiting any power or authority of the Committee.


4.4The Committee may only act at a meeting by unanimity if comprised of two
members, and otherwise by a majority of its members. Any action of the Committee
may be taken without a meeting by the unanimous written consent of its members.
In addition, the Committee may authorize one or more of its members or any
officer of an Employer to execute and deliver documents and perform other
administrative acts pursuant to the Plan.


4.5No member or authorized delegate of the Committee shall be liable to any
person for any action taken or omitted in connection with the administration of
the Plan unless attributable to his or her own fraud or gross misconduct. The
Committee, the individual members thereof, and persons acting as the authorized
delegates of the Committee under the Plan, shall be indemnified by the Employers
against any and all liabilities, losses, costs, and expenses (including legal
fees and expenses) of whatsoever kind and nature which may be imposed on,
incurred by, or asserted against, the Committee or its members or authorized
delegates by reason of the performance of any action pursuant to the Plan if the
Committee or its members or authorized delegates did not act in willful
violation of the law or regulation under which such liability, loss, cost or
expense arises. This indemnification shall not duplicate but may supplement any
coverage available under any applicable insurance policy, contract with the
indemnitee or the Company's Articles of Incorporation or By-laws.




SECTION 5
Shares Available Under the Plan


5.1The shares of Stock with respect to which Awards may be made under the Plan
shall be shares of currently authorized but unissued or treasury shares acquired
by the Company, including shares purchased in the open market or in private
transactions. Subject to the provisions of Section 10, the total number of
shares of Stock available for grant of Awards, including Awards granted under
the MVB Financial Corp. 2003 Stock Incentive Plan, shall not exceed one million,
one hundred thousand (1,1000,000) shares of Stock. Except as otherwise provided
herein, if any Award shall expire or terminate for any reason without having
been exercised in full, the unissued shares of Stock subject thereto (whether or
not cash or other consideration is paid in respect of such Award) shall again be
available for the purposes of the Plan. Any shares of Stock which are used as
full or partial payment to the Company upon exercise of an Award shall also be
available for purposes of the Plan.


5.2Shares of Stock issued by the Company pursuant to this Plan shall be free of
any preemptive rights of stockholders of the Company, whether statutory or
otherwise.


5.3Shares of stock issued by the Company pursuant to this Plan may, at the
discretion of the Committee, be issued subject to a right of first refusal on
the part of the Company to purchase such shares in the event the Participant, or
his or her heirs, successors, executors, administrators, or assigns should ever
desire to sell, transfer, assign, pledge, or otherwise dispose of such shares,
in whole or in part (“a Disposition”). In any such event, the Participant or
such heir, executor, administrator, or assign (a “Disposing Participant”) shall
notify the Company of such desire and the Company shall have, for a period of
thirty (30) days following receipt of such notice, the right and option to
purchase such shares upon the same terms and conditions and at the same price as
the Disposing Participant proposes to dispose of such shares. If the Company
desires to exercise its right and option, it shall so notify the Disposing
Participant of such desire within said thirty (30) day period. In the event the
proposed Disposition is for consideration other than cash, and the Company and
the Disposing Participant cannot agree on the cash equivalent to be paid by the
Company to the Disposing Participant, the Disposing Participant may dispose of
the shares, but the shares shall remain subject to Company’s right of first
refusal until such time as they are proposed to be disposed of for cash and the
Company elects


5

--------------------------------------------------------------------------------





not to exercise its right of first refusal. Shares subject to a right of first
refusal shall contain the following legend:


THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF
FIRST REFUSAL HELD BY MVB FINANCIAL CORP. PURSUANT TO THE MVB FINANCIAL CORP.
STOCK INCENTIVE PLAN. A COPY OF THE MVB FINANCIAL CORP. STOCK INCENTIVE PLAN IS
AVAILABLE FOR INSPECTION AT THE OFFICE OF THE CORPORATION.




SECTION 6
Options


6.1The grant of an Option under this Section 6 entitles the Participant to
purchase shares of Stock at an Exercise Price fixed at the time the Option is
granted, or at a price determined under a method established at the time the
Option is granted, subject to the terms of this Section 6. Options granted under
this Section 6 may be either Incentive Stock Options or Non-Qualified Stock
Options, but subject to Sections 9 and 14, shall not be exercisable for at least
six months from the date of grant, as determined in the discretion of the
Committee. An Incentive Stock Option is an Option that is intended to satisfy
the requirements applicable to an "incentive stock option" described in Section
422(b) of the Code. A Non-Qualified Stock Option is an Option that is not
intended to be an "incentive stock option" as that term is described in Section
422(b) of the Code.


6.2The Committee shall designate the persons to whom Options are to be granted
under this Section 6 and shall determine the number of shares of Stock to be
subject to each such Option. To the extent that the aggregate Fair Market Value
of Stock with respect to which Incentive Stock Options are exercisable for the
first time by any individual during any calendar year (under all plans of the
Company and all Related Companies) exceeds $100,000, such Options shall be
treated as Non-Qualified Stock Options, but only to the extent required by
Section 422 of the Code.


6.3The determination and payment of the Exercise Price of a share of Stock under
each Option granted under this Section shall be subject to the following terms
of this Subsection 6.3:


(a)The Exercise Price shall be established by the Committee or shall be
determined by a method established by the Committee at the time the Option is
granted; provided, however, that in no event shall the Exercise Price per share
be less than the Fair Market Value per share on the date of the grant (or in the
case of a Ten Percent Stockholder, less than 110% of the Fair Market Value);


(b)The full Exercise Price of each share of Stock purchased upon the exercise of
any Option shall be paid at the time of such exercise and, as soon as
practicable thereafter, a certificate representing the shares so purchased shall
be delivered to the person entitled thereto; and


(c)The Exercise Price shall be paid, in the sole discretion of the Committee, in
cash, in shares of previously acquired Stock (valued at Fair Market Value as of
the day of exercise), through a combination of cash and Stock (so valued), or
through means of a “net settlement,” whereby the Exercise Price will not be due
in cash and where the number of shares of Stock issued upon such exercise will
be equal to (A) the product of (i) the number of shares of Stock as to which the
Option is then being exercised, and (ii) the excess, if any, of (a) the then
current Fair Market Value per share over (b) the Exercise Price per share of
Stock as to which the Option is then being exercised, divided by (B) then then
current Fair Market Value per share of Stock. For example, where the Exercise
Price per share of Stock as to which an Option is being exercised is $1, the
then current Fair Market Value of a share of Stock is $10, and the Option is
being exercised as to one hundred (100) shares of Stock, the foregoing formula
would result in ninety (90) shares of Stock being issued by means of a net
settlement.


6.4Except as otherwise expressly provided in the Plan, the terms and conditions
relating to exercise of an Option shall be established by the Committee, and may
include, without limitation, conditions relating to completion of a specified
period of service, achievement of performance standards prior to exercise of the
Option, or achievement of Stock ownership objectives by the Participant. Options
may be exercised in whole or in part during their term if otherwise in
accordance with the terms of the Plan, the Award Agreement, and this Section 6;
provided, however, that no Option may be exercised by a Participant after the
expiration date applicable to that Option. The Committee may also designate any
Option granted pursuant to this Section 6 as a Performance-Based Award subject
to the provisions of Section 18 below.


6.5The exercise period of any Option shall be determined by the Committee but
the term of any Option shall not extend more than ten years after the date of
grant.




6

--------------------------------------------------------------------------------







SECTION 7
Restricted Stock Awards


7.1Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Participant, subject to the provisions of the Plan and such other terms and
conditions as it may determine. Restricted Stock Awards may constitute
Performance-Based Awards. Restricted Stock Awards shall be awarded in such
number and at such times during the term of the Plan as the Committee shall
determine. Each Restricted Stock Award may be evidenced in such manner as the
Committee deems appropriate, including, and without limitation, a book-entry
registration or issuance of a stock certificate or certificates, and an Award
Agreement setting forth the terms of such Restricted Stock Award.


7.2Conditions of Restricted Stock Awards. The grant of a Restricted Stock Award
shall be subject to the following:


7.3Restriction Period. The Committee shall determine the Restriction Period(s)
that apply to the shares of Stock covered by each Restricted Stock Award or
portion thereof. At the end of the Restriction Period, restrictions imposed by
the Committee shall lapse with respect to the shares of Stock covered by the
Restricted Stock Award or portion thereof.


7.4Restriction on Transfer. The holder of a Restricted Stock Award may not sell,
transfer, pledge, exchange, hypothecate, or otherwise dispose of the shares of
Stock represented by the Restricted Stock Award during the applicable
Restriction Period. The Committee shall impose such other restrictions and
conditions on any shares of Common Stock covered by a Restricted Stock Award as
it may deem advisable including, without limitation, restrictions under
applicable federal or state securities laws, and may legend the certificates
representing the Restricted Stock Award to give appropriate notice of such
restrictions.


7.5Stockholder Rights. During any Restriction Period, the Committee may, in its
discretion, grant to the holder of a Restricted Stock Award all or any of the
rights of a stockholder with respect to the shares, including, but not by way of
limitation, the right to vote such shares. At the discretion of the Committee,
dividends or other distributions with respect to Restricted Stock Award may,
pursuant to the terms of such award, be either currently paid to Participant or
withheld by the Company and credited to the Participant’s Account; provided that
any dividends or other distributions with respect to Restricted Stock Awards
subject to vesting based on performance shall vest only if and to the extent
that the underlying Restricted Stock Award vests, as determined by the
Committee. Any dividends or distributions so withheld by the Committee and
attributable to any particular share of a Restricted Stock Award shall be
subject to the same restrictions on transferability as the shares of the
Restricted Stock Award with respect to which they were paid, and, if such shares
are forfeited, the Participant shall have no right to such dividends or
distributions.




SECTION 8
Restricted Stock Units


8.1Grant of Restricted Stock Units. Restricted Stock Units may be granted any
Participant, subject to the provisions of the Plan and such other terms and
conditions as it may determine. Restricted Stock Units may constitute
Performance- Based Awards. Restricted Stock Units shall be similar to Restricted
Stock Awards except that no shares of Common Stock are actually awarded to the
Participant on the date of grant. Restricted Stock Units shall be awarded in
such number and at such times during the term of the Plan as the Committee shall
determine.


8.2Conditions of Restricted Stock Units. The grant of a Restricted Stock Unit
shall be subject to the following:
(a)Restriction Period. the Committee shall determine the Restriction Period(s)
that apply to the shares of Stock covered by each Award of Restricted Stock
Units or portion thereof. At the end of the Restriction Period, the restrictions
imposed by the Committee shall lapse and the Award shall be paid as specified in
Section 8.2(c) below


(b)Restriction on Transfer. Restricted Stock Units granted herein may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Restriction Period established by the Committee,
or upon earlier satisfaction of any other conditions, as specified by the
Committee, in its sole discretion, and set forth in the Award Agreement or
otherwise.


(c)Form of Payment. Restricted Stock Units shall be paid in cash, shares of
Common Stock, or a combination of cash and shares as established by the
Committee in the Award Agreement, no later than 75 days after the lapse of the
Restriction Period unless otherwise required by applicable law.


(d)Stockholder Rights. Participants shall not have any rights as a stockholder
of the Company with respect to an Award of Restricted Stock Units.


7

--------------------------------------------------------------------------------









SECTION 9
Stock Purchase Program


9.1The Committee may, from time to time, establish one or more programs under
which Employees or members of the Board of Directors of the Company or any
subsidiary will be permitted to purchase shares of Stock under the Plan, and
shall designate the persons eligible to participant under such Stock purchase
programs. The purchase price of shares of Stock available under such programs,
and other terms and conditions of such programs, shall be established by the
Committee. The purchase price may not be less than 85% of the Fair Market Value
of the Stock at the time of purchase (or, in the Committee's discretion, the
average Fair Market value over a period determined by the Committee), and
further provided that if newly issued shares of Stock are sold, the purchase
price may not be less than the aggregate par value of such newly issued shares
of Stock.


9.2The Committee may impose such restrictions with respect to shares purchased
under this Section 7, as the Committee, in its sole discretion, determines to be
appropriate. The Committee may also designate any shares purchased under this
Section 7 as a Performance-Based Award subject to the provisions of Section 18
below.




SECTION 10
Merit Awards


10.1The Committee may from time to time make an Award of Stock under the Plan to
selected Employees or members of the Board of Directors of the Company or any
subsidiary for such reasons and in such amounts as the Committee, in its sole
discretion, may determine. The consideration to be paid by an Employee for any
such Merit Award, if any, shall be fixed by the Committee from time to time. The
Committee may also designate any Award of Stock granted pursuant to this Section
8 as a Performance-Based Award subject to the provisions of Section 18 below.




SECTION 11
Termination of Employment


11.1If a Participant's employment is terminated by the Participant's Employer
for Cause or if the Participant's employment is terminated by the Participant
without the written consent and approval of the Participant's Employer, all of
the Participant's unvested Awards shall be immediately forfeited and exercisable
Options shall be forfeited after 90 days from the Participant's Termination
Date.


11.2If a Participant's Date of Termination occurs by reason of death,
Disability, or Retirement, all Options outstanding immediately prior to the
Participant's Date of Termination shall immediately become exercisable and shall
be exercisable until one year from the Participant's Date of Termination and
thereafter shall be forfeited if not exercised, and all restrictions on any
Awards outstanding immediately prior to the Participant's Date of Termination
shall immediately lapse. Options which are or become exercisable at the time of
a Participant's death may be exercised by the Participant's designated
beneficiary or, in the absence of such designation, by the person to whom the
Participant's rights will pass by will or the laws of descent and distribution.


11.3Options which are or become exercisable by reason of the Participant's
employment being terminated by the Participant's Employer for reasons other than
Cause or by the Participant with the consent and approval of the Participant's
Employer, shall be exercisable until 120 days from the Participant's Termination
Date and shall thereafter be forfeited if not exercised.


11.4Except to the extent the Company shall otherwise determine, if, as a result
of a sale or other transaction (other than a Change in Control), a Participant's
Employer ceases to be a Related Company (and the Participant's Employer is or
becomes an entity that is separate from the Company), the occurrence of such
transaction shall be treated as the Participant's Date of Termination caused by
the Participant's employment being terminated by the Participant's Employer for
a reason other than Cause.


11.5Notwithstanding the foregoing provisions of this Section 9, the Committee
may, with respect to any Awards of a Participant (or portion thereof) that are
outstanding immediately prior to the Participant's Date of Termination,
determine that a Participant's Date of Termination will not result in forfeiture
or other termination of the Award, or may extend the period during which any
Options may be exercised, but shall not extend such period beyond the original
expiration date set forth in the Award.






8

--------------------------------------------------------------------------------





SECTION 12
Adjustments to Shares


12.1If the Company shall effect a reorganization, merger, or consolidation, or
similar event or effect any subdivision or consolidation of shares of Stock or
other capital readjustment, payment of stock dividend, stock split, spin- off,
combination of shares or recapitalization or other increase or reduction of the
number of shares of Stock outstanding without receiving compensation therefor in
money, services or property, then the Committee shall appropriately adjust (a)
the number of shares of Stock available under the Plan, (b) the number of shares
of Stock available under any individual or other limitations under the Plan, (c)
the number of shares of Stock subject to outstanding Awards and (d) the
per-share price under any outstanding Award to the extent that the Participant
is required to pay a purchase price per share with respect to the Award.


12.2If the Committee determines that an adjustment in accordance with the
provisions of Subsection 10.1 would not be fully consistent with the purposes of
the Plan or the purposes of the outstanding Awards under the Plan, the Committee
may make such other adjustments, if any, that the Committee reasonably
determines are consistent with the purposes of the Plan and/or the affected
Awards.


12.3    To the extent that any reorganization, merger, consolidation, or similar
event or any subdivision or consolidation of shares of Stock or other capital
readjustment, payment of stock dividend, stock split, spin-off, combination of
shares or recapitalization or other increase or reduction of the number of
shares of Stock hereunder is also accompanied by or related to a Change in
Control, the adjustment hereunder shall be made prior to the acceleration
contemplated by Section 14.




SECTION 13
Transferability and Deferral of Awards


13.1Awards under the Plan are not transferable except by will or by the laws of
descent and distribution. To the extent that a Participant who receives an Award
under the Plan has the right to exercise such Award, the Award may be exercised
during the lifetime of the Participant only by the Participant. Notwithstanding
the foregoing, the Committee may, subject to any restrictions under applicable
laws, permit Awards under the Plan (other than an Incentive Stock Option) to be
transferred by a Participant for no consideration to or for the benefit of the
Participant's Immediate Family (including, without limitation, to a trust for
the benefit of a Participant's Immediate Family or to a Partnership comprised
solely of members of the Participant's Immediate Family), subject to such limits
as the Committee may establish, provided the transferee shall remain subject to
all of the terms and conditions applicable to such Award prior to such transfer.


13.2The Committee may permit a Participant to elect to defer payment under an
Award under such terms and conditions as the Committee, in its sole discretion,
may determine; provided that any such deferral election must be made prior to
the time the Participant has become entitled to payment under the Award.




SECTION 14
Award Agreement


14.1    Each Participant granted an Award pursuant to the Plan shall sign an
Award Agreement which signifies the offer of the Award by the Company and the
acceptance of the Award by the Participant in accordance with the terms of the
Award and the provisions of the Plan. Each Award Agreement shall reflect the
terms and conditions of the Award. Participation in the Plan shall confer no
rights to continued employment with an Employer nor shall it restrict the right
of an Employer to terminate a Participant's employment at any time for any
reason, notwithstanding the fact that the Participant's rights under this Plan
may be negatively affected by such action.




SECTION 15
Tax Withholding


15.1    All Awards and other payments under the Plan are subject to withholding
of all applicable taxes, which withholding obligations shall be satisfied
(without regard to whether the Participant has transferred an Award under the
Plan) by a cash remittance, or with the consent of the Committee, through the
surrender of shares of Stock which the Participant owns or to which the
Participant is otherwise entitled under the Plan pursuant to an irrevocable
election submitted by the Participant to the Company at the office designated
for such purpose. The number of shares of Stock needed to be submitted in
payment of the taxes shall be determined using the Fair Market Value as of the
applicable tax date rounding down to the nearest whole share.


9

--------------------------------------------------------------------------------









SECTION 16
Change in Control


16.1After giving effect to the provisions of Section 10 (relating to the
adjustment of shares of Stock), and except as otherwise provided in the Plan or
the Agreement reflecting the applicable Award, upon the occurrence of a Change
in Control:


(a)All outstanding Options shall become fully exercisable and may be exercised
at any time during the original term of the Option; and


(b)All shares of Stock subject to Awards shall become fully vested and be
distributed to the Participant.




SECTION 17
Mergers/Acquisitions


17.1In the event of any merger or acquisition involving the Company and/or a
Subsidiary of the Company and another entity which results in the Company being
the survivor or the surviving direct or indirect parent corporation of the
merged or acquired entity, the Committee may grant Awards under the provisions
of the Plan in substitution for awards held by employees or former employees of
such other entity under any plan of such entity immediately prior to such merger
or acquisition upon such terms and conditions as the Committee, in its
discretion, shall determine and as otherwise may be required by the Code to
ensure such substitution is not treated as the grant of a new Award for tax or
accounting purposes.


17.2In the event of a merger or acquisition involving the Company in which the
Company is not the surviving corporation, the Acquiring Corporation shall either
assume the Company's rights and obligations under outstanding Awards or
substitute awards under the Acquiring Corporation's plans, or if none,
securities for such outstanding Awards, and without limiting Section 14, the
Board shall set a date, determined in the Boards sole discretion, prior to such
merger or consolidation on which any unexercisable and/or unvested portion of
the outstanding Awards shall be immediately exercisable and vested. The exercise
and/or vesting of any Award that was permissible solely by reason of this
Subsection 15.2 shall be conditioned upon the consummation of the merger or
consolidation. Unless otherwise provided in the Plan or the Award, any Awards
which are neither assumed by the Acquiring Corporation nor exercised on or prior
to the date of the transaction shall terminate effective as of the effective
date of the transaction.




SECTION 18
Termination and Amendment


18.1    The Board may amend or terminate this Plan from time to time; provided,
however, that no amendment may become effective until shareholder approval is
obtained if (i) the amendment increases the aggregate number of shares of Common
Stock that may be issued under the Plan or (ii) the amendment changes the class
of individuals eligible to become Participants, provided, however that any
modification that may result from adjustments authorized by Section 10 does not
require such approval. No suspension, termination, modification or amendment of
the Plan may terminate a Participant's existing Award or materially and
adversely affect a Participant's rights under such Award without the
Participant's consent.




SECTION 19
Compliance with Section 409A


19.1Awards Subject to Section 409A. The provisions of this Article shall apply
to any Award or portion thereof that is or becomes subject to Section 409A,
notwithstanding any provision to the contrary contained in the Plan or the
Agreement applicable to such Award.


19.2Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Section 409A, U.S. Treasury Regulations promulgated pursuant to
Section 409A (“Section 409A Regulations”) or other applicable guidance, the
following rules shall apply to any deferral and/or distribution elections (each,
an “Election”) that may be permitted or required by the Committee pursuant to an
Award subject to Section 409A:


(a)All Elections must be in writing and specify the amount (or an objective,
nondiscretionary formula determining the amount) of the distribution in
settlement of an Award being deferred, as well as the time and form of
distribution as


10

--------------------------------------------------------------------------------





permitted by this Plan.


(b)All Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award may be granted
to such Participant; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Section 409A (and is based on a
performance period of at least 12 consecutive months), then the Election may be
made no later than six (6) months prior to the end of the performance period,
provided that the Participant’s service is continuous from the later of the
beginning of the performance period or the date on which the performance goals
are established through the date such election is made and provided further that
no election may be made after the compensation has become readily ascertainable
(as provided by Section 409A Regulations).


(c)Elections shall continue in effect until a written election to revoke or
change such Election is received by the Company, except that a written election
to revoke or change such Election must be made prior to the last day for making
an Election determined in accordance with paragraph (b) above or as permitted by
Section 17.3.


19.3Subsequent Elections. Except as otherwise permitted or required by Section
409A Regulations or other applicable guidance, any Award subject to Section 409A
which permits a subsequent Election to delay the distribution or change the form
of distribution in settlement of such Award shall comply with the following
requirements:


(a)No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made;


(b)Each subsequent Election related to a distribution in settlement of an Award
not described in Section 17.4(b), 17.4(c) or 17.4(f) must result in a delay of
the distribution for a period of not less than five (5) years from the date such
distribution would otherwise have been made; and


(c)No subsequent Election related to a distribution pursuant to Section 17.4(d)
shall be made less than twelve (12) months prior to the date of the first
scheduled payment under such distribution.


19.4Distributions Pursuant to Deferral Elections. Except as otherwise permitted
or required by Section 409A Regulations or other applicable guidance, no
distribution in settlement of an Award subject to Section 409A may commence
earlier than:


(a)The Participant’s separation from service (as defined by Section 409A
Regulations);


(b)The date the Participant becomes Disabled;


(c)The Participant’s death;


(d)A specified time (or pursuant to a fixed schedule) that is either (i)
specified by the Committee upon the grant of an Award and set forth in the
Agreement evidencing such Award or (ii) specified by the Participant in an
Election complying with the requirements of Section 17.2 and/or 17.3, as
applicable;


(e)A change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company (as defined by
Section 409A Regulations); or


(f)The occurrence of an Unforeseeable Emergency (as defined by Section 409A
Regulations).


Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as defined by Section 409A Regulations)
of the Company, no distribution pursuant to Section 17.4(a) in settlement of an
Award subject to Section 409A may be made before the date (the “Delayed Payment
Date”) which is six (6) months after such Participant’s date of separation from
service, or, if earlier, the date of the Participant’ death. All such amounts
that would, but for this paragraph, become payable prior to the Delayed Payment
Date shall be accumulated and paid on the Delayed Payment Date.


19.5Unforeseeable Emergency. The Committee shall have the authority to provide
in any Award subject to Section 409A for distribution in settlement of all or a
portion of such Award in the event that a Participant establishes, to the
satisfaction of the Committee, the occurrence of an Unforeseeable Emergency. In
such event, the amount(s) distributed with respect to such Unforeseeable
Emergency cannot exceed the amounts reasonably necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes or penalties
reasonably anticipated as a result of such distribution(s), after taking into
account the extent


11

--------------------------------------------------------------------------------





to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship), or by cessation of deferrals under the Plan. All
distributions with respect to an Unforeseeable Emergency shall be made in a lump
sum within 90 days of the occurrence of Unforeseeable Emergency and following
the Committee’s determination that an Unforeseeable Emergency has occurred.


The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Committee. The Committee’s decision with respect to whether an Unforeseeable
Emergency has occurred and the manner in which, if at all, the distribution in
settlement of an Award shall be altered or modified, shall be final, conclusive
and not subject to approval or appeal.


19.6Disabled. The Committee shall have the authority to provide in any Award
subject to Section 409A for distribution in settlement of such Award in the
event that the Participant becomes Disabled.


All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election, commencing within 90 days following the date the
Participant becomes Disabled. If the Participant has made no Election with
respect to distributions upon becoming Disabled, all such distributions shall be
paid in a lump sum within 90 days following the date the Participant becomes
Disabled.


19.7Death. If a Participant dies before complete distribution of amounts payable
upon settlement of an Award subject to Section 409A, such undistributed amounts
shall be distributed to his or her beneficiary under the distribution method for
death established by the Participant’s Election, or, if the Participant has made
no Election with respect to distributions upon death, in a lump sum, within 90
days following the Participant’s death and following receipt by the Committee of
satisfactory notice and confirmation of the Participant’s death.


19.8No Acceleration of Distributions. Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any distribution under this Plan to any Award subject to Section 409A, except as
provided by Section 409A and Section 409A Regulations.




SECTION 20
Performance-Based Awards


20.1The Committee may designate any Award as a Performance-Based Award, provided
that said Performance-Based Award shall be payable only upon the attainment of
Performance Goals that are established by the Committee and related to one or
more of the Performance Criteria, in each case on a specified date or dates or
over any period or periods determined by the Committee. The Committee shall
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for any Performance Cycle. Depending on the
Performance Criteria used to establish such Performance Goals, the Performance
Goals may be expressed in terms of overall Company performance or the
performance of a division, business unit, or an individual. Each
Performance-Based Award shall comply with the provisions set forth below.


20.2With respect to each Performance-Based Award granted to a Covered Employee
(excepting for such purposes any Performance-Based Award that is an Option), the
Committee shall select, within the first 90 days of a Performance Cycle (or, if
shorter, within the maximum period allowed under Section 162(m) of the Code) the
Performance Criteria for such grant, and the Performance Goals with respect to
each Performance Criterion (including a threshold level of performance below
which no amount will become payable with respect to such Performance-Based
Award). Each Performance-Based Award will specify the amount payable, or the
formula for determining the amount payable, upon achievement of the various
applicable performance targets. The Performance Criteria established by the
Committee may be (but need not be) different for each Performance Cycle and
different Performance Goals may be applicable to Performance-Based Awards to
different Covered Employees.


20.3Following the completion of a Performance Cycle, the Committee shall meet to
review and certify in writing whether, and to what extent, the Performance Goals
for the Performance Cycle have been achieved and, if so, to also calculate and
certify in writing the amount of the Performance-Based Awards earned for the
Performance Cycle for each Covered Employee.


20.4The maximum Performance-Based Award payable to any one Covered Employee
under the Plan for a calendar year is one hundred fifty thousand (150,000)
shares of Stock (subject to adjustment as provided in Section 10 hereof).




12